DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “opposite sides of the connecting portion are vertically arranged” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As seen in Fig. 3, connecting portion 11 (and therefore its opposite sides) is inclined, not vertical. Rather, it is the side arms 12 that are vertically arranged.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, line 3, the phrase “vertically arranged the side arms” lacks flow and is unclear, as it appears a term is missing. (i.e. with respect to the side arms?).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawarago et al. (US Pub No. 2017/0166411 A1) in view of Totsuka et al. (US Pub No. 2008/0237969 A1) in view of Rodi et al. (US Patent No. 4,753,433).
Regarding Claim 1, Kawarago et al. discloses a bracket (7b) but does not explicitly disclose two side arms.

Kawarago et al. discloses a sensor module (69) but not as arranged on one of the side arms.
Rodi et al. discloses a sensor module (14) mounted on a side arm (11, see Fig. 2), for the purpose of providing stationary support with respect to the sensor target. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Kawarago et al. and Totsuka et al., by including the sensor module as mounted on a side arm, as disclosed by Rodi et al., for the purpose of providing stationary support with respect to the sensor target.
Kawarago et al. discloses a rotary shaft (i.e. shaft torque to retard roller 7/67, [0083], also see Fig. 3, Fig. 14) arranged at a front end portion (i.e. left end) of the bracket 7b (Fig. 3); 
a separation roller assembly (7/67) pivotally arranged ([0082]) on the rotary shaft; 
a sensor wheel (69c) connected with the separation roller assembly and arranged at one side of the separation roller assembly (i.e. above it in Fig. 14), the sensor wheel being corresponding to the sensor module, the sensor wheel and the separation roller assembly rotated together (i.e. when conveying a stably fed sheet without skew or wrinkle, such that velocity at both points is equal); 

wherein, a microcontroller (10) controls (i.e. at least indirectly) the torque limiter according to a rotation of the sensor wheel for adjusting a separating force of the separation roller assembly (i.e. separating force changes between single and multi-fed sheet conditions, wherein rotation of the sensor wheel is affected accordingly). It is noted that “according to” is a broad phrase and requires only some loose correlation.
Regarding Claim 3, Totsuka et al. discloses the bracket has a connecting portion (see Fig. 2 mark-up below), opposite sides of the connecting portion are vertically arranged the side arms respectively (its opposite sides join the side arms that are arranged vertically, see Fig. 2 and 112 rejection above), the rotary shaft is connected between front (left) end portions of the side arms for being a rotating axis of the separation roller assembly (32, see Fig. 2) and a rotary rod (see Fig. 2 mark-up below) is arranged at a rear (right) end portion of the bracket but does not explicitly disclose the sensor module to be arranged on an outer surface of the one of the side arms.
Rodi et al. discloses a sensor module (14) to be arranged on an outer surface of a side arm (11, see Fig. 2), for the purpose of providing stationary support with respect to the sensor target. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Kawarago et al. and Totsuka et al., by including the sensor module as arranged on an outer surface of a side arm, as disclosed by Rodi et al., for the purpose of providing stationary support with respect to the sensor target.

    PNG
    media_image1.png
    400
    505
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a transmission gear assembly at a rear end portion of a bracket and controlled according to sensor wheel rotation for adjusting separating force as claimed (Claim 2). The prior art also does not show the further structural details as claimed (Claims 4-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki et al. (US Pub No. 2019/0344985), Nakajima (US Pub No. 2019/0193971) and Matsushima et al. (US Pub No. 2011/0006469) disclose a torque limiter, separation roller, encoder but lacks their positional relationship as well as a sensor on a side arm and a bracket front end portion.
	Hori (JP 06-171775) discloses a bracket, roller and encoder but lacks a torque limiter and sensor on side arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 5, 2021